

	

		II

		109th CONGRESS

		1st Session

		S. 704

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2005

			Mr. Martinez introduced

			 the following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To authorize appropriations for fiscal year

		  2006 for voluntary contributions on a grant basis to the Organization of

		  American States (OAS) to establish a Center for Caribbean Basin Trade and to

		  establish a skills-based training program for Caribbean Basin

		  countries.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the

			 Caribbean Basin Trade Enhancement Act of 2005.

			

				(b)

				Table of contents

				The table of contents of this

			 Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					TITLE I—Center for

				Caribbean Basin Trade

					Sec. 101.

				Findings.

					Sec. 102.

				Establishment.

					Sec. 103. Activities.

					Sec. 104.

				Administrative provisions.

					Sec. 105. Sense of

				Congress.

					TITLE II—Caribbean

				Basin skills-based training program

					Sec. 201.

				Findings.

					Sec. 202.

				Establishment.

					Sec. 203.

				Activities.

					Sec. 204. Sense of

				Congress.

					TITLE III—General

				Provisions

					Sec. 301.

				Report.

					Sec. 302.

				Definitions.

					Sec. 303.

				Authorization of appropriations.

				

			

			I

			Center for Caribbean Basin Trade

			

				101.

				Findings

				Congress finds the

			 following:

				

					(1)

					Increased globalization and

			 economic integration are requiring countries throughout the world to rethink

			 their competitiveness strategies and to take affirmative steps to improve their

			 trade capacities.

				

					(2)

					Countries of the Caribbean

			 Basin can benefit from assistance to improve their trade capacities.

				

					(3)

					The Organization of American

			 States (OAS) has relevant experience in developing trade capacity initiatives

			 and programs of countries of the Western Hemisphere. In particular, the Office

			 for Trade, Growth and Competitiveness of the OAS has successfully trained trade

			 negotiators, particularly within the context of negotiations to conclude a Free

			 Trade Area of the Americas (FTAA).

				

				102.

				Establishment

				The Secretary of State is

			 authorized to make a voluntary contribution on a grant basis to the

			 Organization of American States to establish a Center for Caribbean Basin Trade

			 (in this title referred to as the Center) in accordance with the

			 provisions of this title.

			

				103.

				Activities

				The Center shall carry out the

			 following activities:

				

					(1)

					Provide government officials

			 of Caribbean Basin countries, including trade negotiators, with technical

			 assistance in developing and implementing trade agreements.

				

					(2)

					Assist government officials

			 and private sector representatives of Caribbean Basin countries to further

			 assist firms in developing export readiness, such as developing firms’

			 commitment, identifying primary target markets, selecting market entry

			 strategies, developing an international market plan, and developing

			 distribution networks in other countries.

				

					(3)

					Provide training and

			 consulting services to Caribbean Basin countries to upgrade port facilities,

			 strengthen security measures, upgrade customs procedures, and modernize other

			 infrastructure critical to trade.

				

					(4)

					Provide training and

			 consulting services to government officials and private sector representatives

			 of Caribbean Basin countries on import requirements of major trading countries

			 for the Caribbean Basin region, including the United States, as well as

			 financing mechanisms.

				

				104.

				Administrative provisions

				The Secretary of State, acting

			 through the Assistant Secretary of State for Western Hemisphere Affairs and the

			 United States Permanent Representative to the Organization of American States,

			 shall work with the Organization of American States to determine the location,

			 staffing requirements, programs, and working methodology of the Center.

			

				105.

				Sense of Congress

				It is the sense of Congress

			 that a thorough study and analysis should be undertaken to determine a

			 permanent location of the Center.

			

			II

			Caribbean Basin skills-based training program

			

				201.

				Findings

				Congress finds the

			 following:

				

					(1)

					Studies demonstrate that

			 greater emphasis needs to be given to secondary education in countries of the

			 Western Hemisphere, including Caribbean Basin countries, in order to bridge the

			 widening educational and technology gap in such countries, which ultimately

			 hinders job growth.

				

					(2)

					Access to education is

			 fundamental in helping to eradicate the poverty which limits economic growth in

			 the countries of the Caribbean Basin.

				

					(3)

					Countries of the Western

			 Hemisphere have consistently lagged behind the countries of Asia and other

			 regions, suffering a self-perpetuating cycle of low-growth and increasing

			 poverty.

				

					(4)

					The community college system

			 in the United States provides skills-based training for United States workers

			 and is a useful model for a skills-based training system for Caribbean Basin

			 countries.

				

					(5)

					A skills-based training

			 program established under the management of the Organization of American States

			 (OAS) would be an effective means of addressing the needs of individuals and

			 economic concerns in the Caribbean Basin region.

				

					(6)

					Such a program would provide

			 individuals with the skills required to improve their standard of living and,

			 together with employers, would further facilitate the economic integration of

			 the countries of the Western Hemisphere.

				

				202.

				Establishment

				The Secretary of State is

			 authorized to make a voluntary contribution on a grant basis to the

			 Organization of American States to establish a skills-based training program

			 for Caribbean Basin countries (in this title referred to as the

			 program) in accordance with the provisions of this title.

			

				203.

				Activities

				The program shall carry out

			 activities to support a productive workforce in Caribbean Basin

			 countries.

			

				204.

				Sense of Congress

				It is the sense of Congress

			 that the program should focus on mid-level technical education and training for

			 the workforce in Caribbean Basin countries, utilizing existing educational

			 facilities, cooperative private sector and government entities, and

			 Internet-based training.

			

			III

			General Provisions

			

				301.

				Report

				Not later than one year after

			 the date of the enactment of this Act, the Secretary of State shall submit to

			 the appropriate congressional committees a report on the implementation of this

			 Act.

			

				302.

				Definitions

				In this Act:

				

					(1)

					Appropriate congressional committees

					The term appropriate

			 congressional committees means—

					

						(A)

						the Committee on

			 International Relations and the Committee on Appropriations of the House of

			 Representatives; and

					

						(B)

						the Committee on Foreign

			 Relations and the Committee on Appropriations of the Senate.

					

					(2)

					Caribbean basin countries; countries of the caribbean

			 basin

					The term Caribbean

			 Basin countries or countries of the Caribbean Basin

			 means the countries and territories specified in the matter preceding paragraph

			 (1) of section 212(b) of the Caribbean Basin Economic Recovery Act (19 U.S.C.

			 2702(b)).

				

					(3)

					OAS

					The term OAS

			 means the Organization of American States.

				

				303.

				Authorization of appropriations

				

					(a)

					Authorization of appropriations

					There is authorized to be

			 appropriated to the Secretary of State to carry out this Act such sums as may

			 be necessary for fiscal year 2006.

				

					(b)

					Sense of congress

					Of the amount appropriated

			 pursuant to the authorization of appropriations under subsection (a), it is the

			 sense of Congress that up to $10,000,000 should be available to carry out title

			 I of this Act and up to $10,000,000 should be available to carry out title II

			 of this Act.

				

